 
 

--------------------------------------------------------------------------------

 
 




Exhibit 10.3




AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated this 19 day of
October, 2010 by and between Aetna Inc., a Pennsylvania corporation, (the
“Company”) and Mark T. Bertolini (“Executive”) (certain capitalized terms used
herein being defined in Article 6).


WHEREAS, the Company and Executive entered into an employment agreement dated
July 24, 2007 which agreement was amended on December 31, 2008 and December 22,
2009; and


WHEREAS, the Board of Directors of the Company (the “Board”) desires to employ
Executive as the Company’s President and Chief Executive Officer on the terms
and conditions set forth below, and Executive desires to accept such employment;
and


WHEREAS, the Board desires Executive to serve as a member of the Board and
Executive desires to serve in that capacity; and


WHEREAS, upon the retirement, resignation or other termination of employment of
the Company’s current chairman of the Board (“Chairman”), the Board desires
Executive to assume the position of Chairman of the Board; and


WHEREAS, the Company and Executive desire to enter into this Amended and
Restated Agreement embodying the revised terms of such employment; and


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE 1


POSITION; TERM OF AGREEMENT


SECTION 1.01.  Position.  (a) Effective on the 29th day of November, 2010 (the
“Effective Date”), Executive shall commence his duties as the Company’s
President and Chief Executive Officer.  During the Employment Term (as
hereinafter defined), Executive shall also serve as a member of the Board. Upon
the retirement, resignation or other termination of employment of the Company’s
current Chairman, Executive will also assume the position of Chairman.  It is
agreed that Executive shall assume the position of Chairman no later than August
31, 2011.


(b)           In such positions, Executive shall have such duties and authority,
consistent with such position, as shall be determined from time to time by the
Board and shall report only to the Board.
 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
    (c)           During the Employment Term, Executive will devote
substantially all of his business time to the performance of his duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that nothing herein shall be deemed to preclude Executive,
subject to the prior written consent of the Board, from serving on any business,
civic or charitable board, as long as such activities do not materially
interfere with the performance of Executive’s duties hereunder.  If the Company
concludes that it is desirable, upon Company’s request, Executive will resign
from any board of directors on which he serves as soon as reasonably practicable
considering his fiduciary duty to such board’s company or civic or charitable
organization, as the case may be.


SECTION 1.02.  Term.  Executive shall continue to be employed by the Company for
a period commencing on the Effective Date and, subject to earlier termination or
extension as provided herein, ending on December 31, 2013 (the “Employment
Term”).  On December 31, 2013 and on December 31st of each subsequent year, the
Employment Term shall automatically be extended for one additional year unless
not later than 90 days prior to such date the Company, or 85 days prior to such
date Executive, shall have given written notice of its or his intention not so
to extend the Employment Term.  Unless earlier terminated, the Employment Term
shall automatically end on Executive’s sixty-fifth (65th) birthday.


ARTICLE 2


COMPENSATION AND BENEFITS


SECTION 2.01.  Base Salary.  Starting on the Effective Date, the Company shall
pay Executive an annual base salary (the “Base Salary”) at the initial annual
rate of $1,000,000 payable in equal monthly installments or otherwise in
accordance with the payroll and personnel practices of the Company from time to
time.  Base Salary shall be reviewed annually by the Board or a committee
thereof to which the Board may from time to time have delegated such authority
(the “Committee”) for possible increase in the sole discretion of the Board or
the Committee, as the case may be.  Executive’s Base Salary, as in effect from
time to time, may not be reduced by the Company without Executive’s consent,
except in the event of a ratable reduction prior to a change in control (as
defined in any plan in which Executive participates or in any award that
Executive has been given) affecting all senior officers of the Company.


SECTION 2.02.  Bonus.  Subject in each case to Executive’s continued employment
as contemplated hereby:


(a)           During the Employment Term, Executive shall be eligible to
participate in the Company’s annual incentive plan, with a target bonus
opportunity of at least 300% of Base Salary (not greater than 40% of this bonus
opportunity will be payable in cash and the noncash amount will be payable
through equity-based compensation vehicles).  Payment is subject to meeting
performance measures established from time to time by the Board or the
Committee.  Executive is not guaranteed the payment of any annual bonus.


(b)           Executive shall be eligible to participate at a level commensurate
with his
 
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
position in the Company’s long-term incentive program.  As further compensation,
Executive will be provided, at a level commensurate with his position, other
compensation arrangements, including equity-based programs, in which
substantially all senior executives of the Company are generally eligible to
participate.


SECTION 2.03.  Employee Benefits.  (a)  Executive shall be entitled to
participate in the Company’s employee benefits (including, but not limited to,
fringe benefits, vacation, qualified and non-qualified pension and qualified and
non-qualified 401(k) plan participation and life, health, accident and
disability insurance) at a level commensurate with his position, subject to the
terms of the plan and applicable law.  It is understood that the Company may
modify or terminate any employee benefit plan at any time, that the Company’s
non-qualified pension plan was frozen to additional service accrual on
January 1, 2007 and that the qualified pension plan will be frozen to additional
service accrual for all participants, including Executive, on January 1, 2011.


(b)           Executive shall be entitled to participate at a level commensurate
with his position, upon any termination of employment (including as a result of
non-extension of the Employment Term by the Company) other than by the Company
for Cause, in the Company’s unsubsidized retiree medical care benefits under the
Company’s retiree medical plans as in effect from time to time, subject to the
terms of the plan and to applicable law.


SECTION 2.04.  Business Expenses; Office.  (a) Reasonable travel, entertainment
and other business expenses incurred by Executive in the performance of his
duties hereunder shall be reimbursed by the Company in accordance with Company
policies as in effect from time to time.  In the course of performing his
duties, Executive shall have reasonable access to Company provided ground and
air transportation consistent with past practice.


(b)           The Company shall provide Executive with appropriate office
facilities and support at the Company’s headquarters which shall be Executive’s
principal job location.


ARTICLE 3


CERTAIN BENEFITS


SECTION 3.01.  Certain Events.  A “Qualifying Event” means any of the following
events:


(i)           The involuntary termination of Executive’s employment by the
Company, other than (x) for Cause, or (y) by reason of Executive’s death or
Disability; or


(ii)           Executive’s voluntary termination of employment for Good Reason,
provided that Executive shall have provided the Company with notice of any event
constituting Good Reason no later than 30 days following the occurrence of such
event and such termination occurs within 60 days after the occurrence of any
event constituting Good Reason (that has not otherwise been cured by the Company
prior to the end of such 60-day period).
 
 
 
Page 3

--------------------------------------------------------------------------------

 


SECTION 3.02.  Equity Awards.


(a)           (i)           In the event that a change in control (as defined
any plan in which Executive participates or in any award that Executive has been
given) occurs during the Employment Term, subject to Section 5.18, all unvested
stock appreciation rights and restricted stock unit awards and other equity
awards (collectively, “Awards”) made to Executive before or after the Effective
Date, shall become immediately vested, nonforfeitable and exercisable as of the
date of the change in control.  All Awards, whether vested or unvested prior to
the date of the change in control, shall remain exercisable in accordance with
their terms.  In the case of Awards issued on or after July 24, 2007, upon any
termination of employment following such change in control, such Awards will be
exercisable until at least the earlier of (y) expiration of the term of the
Award or (z) five years from termination of employment.  To the extent that any
Award constitutes ‘deferred compensation’ within the meaning of Section 409A,
such Award shall vest as herein provided upon a change in control, but payment
under the applicable award agreement shall not accelerate unless the change in
control also satisfies the broadest definition of change in control permitted
under Section 409A.


(ii)           In the event that a Qualifying Event occurs during the Employment
Term or Executive voluntarily terminates his employment at the end of the
Employment Term upon the Company’s non-renewal of the Employment Term:  (x) with
respect Awards made to Executive before or after the Effective Date, Executive
shall be credited for vesting purposes with deemed service during the Payment
Period (as hereinafter defined); (y) with respect to Awards issued after July
24, 2007, Executive will be deemed to have satisfied any and all criteria
required to be considered “retired” (with the maximum benefit payable under any
such grant as a retiree, including based on age or service) for purposes of any
such grants; and (z) all such vested Awards issued after July 24, 2007
(including any vested portion of the promotion grant awarded on July 24, 2007)
that are exercisable shall remain exercisable until at least the earlier of (i)
the expiration of the term of the Award or (ii) five years from Executive’s
termination of employment.


(b)           With respect to Awards issued before or after the Effective Date,
in the event of death or Disability, all unvested Awards will vest and become
immediately exercisable and will remain exercisable until at least the earlier
of (i) the expiration of the term of the Award or (ii) five years from
termination of employment.  For performance-based awards, payment will be based
on performance against the established target.  To the extent that any Award
constitutes ‘deferred compensation’ within the meaning of Section 409A, such
Award shall vest as herein provided upon Executive’s Disability, but payment
under the applicable award agreement shall not accelerate unless the Disability
also satisfies the broadest definition of disability permitted under Section
409A.


SECTION 3.03.  Separation Payments.  Except to the extent provided in Section
5.09 and Section 5.18, Executive shall be entitled to the benefits set forth
below (the “Separation Benefits”) upon termination of employment:


(a)           Upon any termination of employment including by reason of death or
Disability, Executive’s voluntary termination of employment with or without Good
Reason or upon termination of Executive’s employment with or without Cause,
Executive shall be entitled to:
 
 
 
Page 4

--------------------------------------------------------------------------------

 


(i)           Executive’s earned but unpaid Base Salary and other vested but
unpaid cash entitlements (including any earned but unpaid cash annual bonus for
the performance year prior to the year in which Executive terminates employment)
for the period through and including the date of termination of Executive’s
employment (other than entitlements referenced in Section 3.03(b) below) (the
“Accrued Compensation”); and


(ii)           Executive’s other vested benefits earned by Executive for the
period through and including the date of Executive’s termination of employment,
which shall be paid in accordance with the terms of the applicable plans,
programs or arrangements (the “Accrued Benefits”).


(b)           Upon a Qualifying Event, the Company shall pay Executive in
addition to the amounts set forth in Section 3.03(a) above:


(i)           Cash compensation through the second anniversary of such
Qualifying Event (the “Payment Period”) in equal installments during the Payment
Period in accordance with the applicable Company payroll, in an amount equal to
two times the sum of (y) the highest Base Salary in effect during the six-month
period immediately prior to the time of such termination and (z) Executive’s
Target Cash Bonus Opportunity (as defined below), on the condition that
Executive has delivered to the Company a release substantially in the form as
attached hereto as Exhibit A (with such changes as may be required under
applicable law) of any employment-related claims and that such release becomes
effective and irrevocable; provided, however, that the release must be signed
within 30 days after Executive’s separation from service and any payment that
otherwise would be made within such 30-day period shall by paid at the
expiration of such 30-day period with interest at the Stated Interest Rate (as
defined below), subject to Executive’s execution of such release; and


(ii)           A pro-rata bonus amount for the year of Executive’s termination
of employment calculated as Executive’s Target Cash Bonus Opportunity multiplied
by a fraction, the numerator of which is the number of days in the year through
the date of Executive’s termination of employment and the denominator of which
is 365, provided that, to the extent 162(m) of the Code would apply to limit the
Company’s deduction for such payment, the minimum 162(m) performance criteria
established under the Aetna Inc. Annual Incentive Plan (162(m) or any such
successor plan applicable to Executive with respect to such year are satisfied
(this proviso shall not apply in the event that the payment is subject to
Section 162(m)(6) of the Code).  In the event that Executive’s termination of
employment occurs prior to the determination of performance criteria applicable
to the performance period for the year of Executive’s termination of employment,
the performance criteria applicable to Executive in respect of the pro-rata
bonus shall be at least as favorable to Executive as the most favorable
performance criteria applicable for that year to any award to a named executive
officer of the Company, within the meaning of Section 402(a)(3) of Regulation
S-K.  Payment of this pro-rata bonus amount, if any, shall be made to Executive
within 45 days following the completion of the performance period in which
Executive’s termination of employment occurs.


(iii)           To the extent that Executive is a “Specified Employee” within
the meaning of Section 409A of the Code at the time of his separation from
service, to the
 
 
Page 5

--------------------------------------------------------------------------------

 
 
extent required by Section 409A and the regulations issued thereunder, the
payments to which Executive would otherwise be entitled during the first six
months following his separation of service shall be deferred and accumulated for
a period of six months and paid in a lump sum on the first day of the seventh
month with the seventh month’s payment, with interest on such deferred
compensation at the rate paid pursuant to the stable value fund of the Company’s
401(k) plan or, if such fund no longer exists, the fund with the investment
criteria most clearly comparable to that of such fund (the “Stated Interest
Rate”).


SECTION 3.04.  Non-Renewal Payments.  In the event of the expiration of the
Employment Term as a result of delivery of the Company’s notice of its intention
not to extend the Employment Term pursuant to Section 1.02 and if as a result,
Executive elects to terminate his employment as of the end of the Employment
Term, Executive shall be entitled to the amounts and benefits equal to those set
forth in Section 3.03 (a) and (b); provided, however, that this Section 3.04
shall be inapplicable to any termination of employment on or subsequent to
Executive’s sixty-fifth (65th) birthday.


ARTICLE 4


SUCCESSORS AND ASSIGNMENTS


SECTION 4.01.  Successors.  The Company will require any successor (whether by
reason of a change in control, direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform the obligations
under this Agreement in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place.  The
Company’s rights hereunder shall not otherwise be assignable without Executive’s
consent.


SECTION 4.02.  Assignment by Executive.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.  If Executive should die or become disabled while any amount is owed
but unpaid to Executive hereunder, all such amounts, unless otherwise provided
herein, shall be paid to Executive’s devisee, legatee, legal guardian or other
designee, or if there is no such designee, to Executive’s estate.  Executive’s
rights hereunder shall not otherwise be assignable.

 
Page 6

--------------------------------------------------------------------------------

 



ARTICLE 5


MISCELLANEOUS


SECTION 5.01. Notices. Any notice required to be delivered hereunder shall be in
writing and shall be addressed


if to the Company, to:


Aetna Inc.
151 Farmington Avenue
Hartford, CT 06156
Fax:   860-273-8340
Attn:  General Counsel


if to Executive, to Executive’s last known address as reflected on the books and
records of the Company, with a copy to A. Richard Susko, Cleary Gottlieb Steen
and Hamilton LLP, One Liberty Plaza, New York, NY 10006, or such other address
as such party may hereafter specify for the purpose by written notice to the
other party hereto.  Any such notice shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice shall be deemed not to have been received until the next succeeding
business day in the place of receipt.


SECTION 5.02.  Legal Fees and Expenses.  The Company shall pay all legal fees,
costs of litigation, arbitration (i.e., American Arbitration Association and
arbitrator fees), prejudgment interest, and other expenses which are reasonably
incurred by Executive as a result of any conflict between the parties pertaining
to this Agreement or in connection with the termination of Executive’s
employment if the Executive is the prevailing party as determined by the
arbitrator.  In addition, the Company shall pay the reasonable legal fees and
expenses associated with entering this Agreement.


SECTION 5.03.  Arbitration.  Except as provided in Section 5.15
(including  Exhibit B) any dispute or controversy arising under or in connection
with this Agreement shall be settled by arbitration, conducted before a panel of
three arbitrators sitting in a location selected by Executive within 50 miles
from the location of Executive’s principal place of employment with the Company,
in accordance with the rules of the American Arbitration Association then in
effect.  The decision of the arbitrators in that proceeding, shall be binding on
the Company and Executive.  Judgment may be entered on the award of the
arbitrator in any court having jurisdiction.  Except as provided in Section
5.02, each party shall pay its own expenses of such arbitration and all common
expenses of such arbitration shall be borne equally by Executive and the
Company.


SECTION 5.04.  Unfunded Agreement.  The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Executive
and/or Executive’s beneficiaries, and shall not entitle Executive or such
beneficiaries to a preferential claim to any asset of the Company.
 
 
 
Page 7

--------------------------------------------------------------------------------

 


SECTION 5.05.  Non-Exclusivity of Benefits.  Unless specifically provided
herein, neither the provisions of this Agreement nor the benefits provided
hereunder shall reduce any amounts otherwise payable, or in any way diminish
Executive’s rights as an employee of the Company, whether existing now or
hereafter, under any compensation and/or benefit plans (qualified or
nonqualified), programs, policies, or practices provided by the Company, for
which Executive may qualify; provided, however, that the Separation Benefits
shall be in lieu of any severance benefits under any such plans, programs,
policies or practices.  Vested benefits or other amounts which Executive is
otherwise entitled to receive under any plan, policy, practice, or program of
the Company (i.e., including, but not limited to, vested benefits under any
qualified or nonqualified retirement plan), at or subsequent to the date of
termination of Executive’s employment shall be payable in accordance with such
plan, policy, practice, or program except as expressly modified by this
Agreement.


SECTION 5.06.  Employment Status.  Nothing herein contained shall interfere with
the Company’s right to terminate Executive’s employment with the Company at any
time, with or without Cause, subject to the Company’s obligation to provide
Separation Benefits and other benefits provided hereunder, if any.  Executive
shall also have the right to terminate his employment with the Company at any
time without liability, subject only to his obligations under the Non Compete
Agreement set forth in Exhibit B, the employee covenants or obligations
contained in any equity or other awards granted to Executive or any other
obligation agreed to by Executive after the Effective Date.


SECTION 5.07.  Mitigation.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement nor shall the
amount of any payment or benefit hereunder be reduced by any compensation earned
by Executive as a result of employment by another employer, including, but not
limited to, Executive’s eligibility for any retiree health benefits.


SECTION 5.08.  Entire Agreement.  This Agreement represents the entire agreement
between Executive and the Company and its affiliates with respect to Executive’s
employment and/or severance rights, and, as of the Effective Date, supersedes
all prior discussions, negotiations, and agreements concerning such rights.


SECTION 5.09.  Tax Withholding.  Notwithstanding anything in this Agreement to
the contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.


SECTION 5.10.  Waiver of Rights.  The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.


SECTION 5.11.  Severability.  In the event any provision of the Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
 
 
 
Page 8

--------------------------------------------------------------------------------

 


SECTION 5.12.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut without reference to
principles of conflict of laws.


SECTION 5.13.  Counterparts.  This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.


SECTION 5.14.  Indemnification.  During the Employment Term and for so long
thereafter as he may have any liability as a result of his service:  (a) the
Company shall indemnify Executive (and Executive’s legal representatives or
other successors) to the fullest extent permitted by the Articles of
Incorporation and By-Laws of the Company, as in effect at such time or on the
Effective Date; and (b) Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers (and to the extent the Company maintains such an
insurance policy or policies, Executive shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company officer or director), against all costs,
charges and expenses whatsoever incurred or sustained by Executive or
Executive’s legal representatives at the time such costs, charges and expenses
are incurred or sustained, in connection with any action, suit or proceeding to
which Executive (or Executive’s legal representatives or other successors) may
be made a party by reason of Executive’s serving or having served as a director,
officer or employee of the Company, or any Subsidiary or Executive’s serving or
having served any other enterprise as a director, officer, employee or fiduciary
at the request of the Company.  For purposes of this Section 5.14(a), it is
understood and agreed that the Company’s Articles of Incorporation and By-Laws
provide, and shall continue to provide, the maximum indemnification and limit on
liability permitted by the Company’s State of Incorporation except that, under
the Company’s Articles of Incorporation, the Company is not obligated to
indemnify Executive with respect to claims or actions commenced by Executive,
other than mandatory counterclaims and affirmative defenses.


SECTION 5.15.  Noncompete.  Executive has previously executed the Non-Compete
Agreement set forth in Exhibit B.  Executive acknowledges that such agreement
remains in full force and effect.


SECTION 5.16.  Stock Ownership Requirements.  Executive acknowledges and
understands that the Company has adopted certain Stock Ownership Guidelines for
executives and that the Company expects Executive to own shares of stock in the
Company (including vested share equivalents) with a dollar value greater than or
equal to 500% of Executive’s Base Salary.


SECTION 5.17.  Section 409A.  If any provision of this Agreement (or any award
of compensation or benefits provided under this Agreement) would cause Executive
to incur any additional tax or interest under Section 409A of the Code, the
Company shall reform such provision to comply with Section 409A of the Code and
agrees to maintain, to the maximum extent practicable without violating Section
409A of the Code, the original intent and economic benefit to Executive of the
applicable provision.  The Company shall not accelerate the payment of any
deferred compensation in violation of Section 409A of the Code and to the extent
required under Section 409A, the Company shall delay the payment
 
 
Page 9

--------------------------------------------------------------------------------

 
 
of any deferred compensation for six months following Executive’s termination of
employment.  When used in connection with any payments subject to Section 409A
required to be made hereunder, the phrase “termination of employment” and
correlative terms shall mean separation from service as defined in Section
409A.  Unless such payments are otherwise exempt from Section 409A, any
reimbursements or in-kind benefits provided under Sections 2.03, 2.04, 3.03,
3.04 or 5.02 this Agreement shall be administered in accordance with Section
409A, such that:  (a) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during one year shall not affect the expenses
eligible for reimbursement or the in-kind benefits provided in any other year;
(b) reimbursement of eligible expenses shall be made on or before December 31 of
the year following the year in which the expense was incurred; and (c)
Executive’s right to reimbursement or in-kind benefits shall not be subject to
liquidation or to exchange for another benefit.  For purposes of Section 409A,
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.


SECTION 5.18.  Section 280g.  Executive acknowledges that the Change in Control
Excise Tax Policy dated July 24, 2007 has no further force and
effect.  Executive will be subject to the Change-in-Control Cut Back Policy set
forth in Exhibit C.


ARTICLE 6


DEFINITIONS


SECTION 6.  Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below.


“Accrued Benefits” has the meaning accorded such term in Section 3.03.


“Accrued Compensation” has the meaning accorded such term in Section 3.03.


“Agreement” has the meaning accorded such term in the introductory paragraph of
this Agreement.


“Awards” has the meaning accorded such term in Section 3.02.


“Base Salary” has the meaning accorded such term in Section 2.01.


“Board” means, the Board of Directors of Aetna Inc. (a Pennsylvania
corporation).


“Cause” means the occurrence of any one or more of the following:


(a)           Executive’s willful and continued failure to attempt in good faith
to perform the duties of his position (other than as a result of incapacity due
to physical or mental illness or injury) which failure is not remedied within
fifteen business days of written notice from the Company;


(b)           Executive’s material gross negligence or willful malfeasance in
the performance of Executive’s duties hereunder;
 
 
 
Page 10

--------------------------------------------------------------------------------

 


(c)           With respect to the Company, Executive’s commission of an act
constituting fraud, embezzlement, or any other act constituting a felony; or


(d)           Executive’s commission of any act constituting a felony (other
than a speeding violation or by virtue of vicarious liability) which has or is
likely to have a material adverse economic or reputational impact on the
Company.


For purposes of this definition, no act or failure to act shall be deemed
“willful” unless effected by Executive without reasonable belief that such
action or failure to act was lawful and in the best interests of the Company.


For purposes of this definition, wherever the term “Cause” is used in plans or
other agreements governing Executive’s rights, the term used in such plans or
other agreements shall be no less favorable to Executive than the term Cause
herein.


“Code” means the Internal Revenue Code of 1986, as amended.


“Company” means, Aetna Inc. (a Pennsylvania corporation)


“Disability” means Long-Term Disability, as such term is defined in the
Disability Plan.


“Disability Plan” means the long-term disability plan (or any successor
disability and/or survivorship plan adopted by the Company) in which Executive
participates, as in effect immediately prior to the relevant event (subject to
changes in coverage levels applicable to all employees generally covered by such
Disability Plan).


“Effective Date” has the meaning accorded such term in Section 1.01.


“Employment Term” has the meaning accorded such term in Section 1.02.


“Executive” has the meaning accorded such term in the introductory paragraph of
this Agreement.


“Good Reason” means, without Executive’s express written consent, the occurrence
of any one or more of the following:


(a)           A reduction by the Company of Executive’s Base Salary in effect
immediately prior thereto or Target Cash Bonus Opportunity, except in the event
of a ratable reduction prior to a change in control (as defined in any plan in
which Executive participates or in any award that Executive has been given)
affecting all senior officers of the Company;


(b)           Within twenty-four months following a change in control (as
defined in any plan in which Executive participates or in any award that
Executive has been given), a reduction in the level of Executive’s long-term
incentive plan opportunity from that afforded to him immediately prior to the
change in control;
 
 
 
Page 11

--------------------------------------------------------------------------------

 


(c)           Any failure of a successor of the Company to assume and agree to
perform the Company’s entire obligations under this Agreement, as required by
Section 4.01 herein, provided that such successor has received at least ten (10)
days written notice from the Company or Executive of the requirements of Section
4.01;


(d)           A reporting relationship for Executive other than to the Company’s
Board of Directors;


(e)           Any action or inaction by the Company that constitutes a material
breach of the terms of this Agreement;


(f)     Removal of Executive as President, Chief Executive Officer, or director
of the Company other than in connection with the termination of the Executive’s
employment for Cause; provided, however, that if the failure to be elected a
director of the Company by its shareholders is solely related to a regulatory
requirement prohibiting Company executives from serving on the Company’s Board
of Directors, then such failure to be elected shall not constitute “Good
Reason”; or


(g)           Following the appointment of Executive as Chairman, the
appointment of any other person to the position of executive Chairman.  It is
understood and agreed that the appointment by the Company of a non-executive
Chairman shall not constitute Good Reason.


For purposes of this definition, it is agreed that in Company Plans or
Agreements the phrase “involuntary termination of employment by the Company
without cause” shall include “Good Reason” termination of employment by
Executive.


“Payment Period” has the meaning accorded such term in Section 3.03.


“Promotion Grant” has the meaning accorded to such term in Section 3.02.


“Pro-Rata Bonus Amount” has the meaning accorded such term in Section 3.03.


“Qualifying Event” has the meaning accorded such term in Section 3.01.


“Separation Benefits” has the meaning accorded such term in Section 3.03.


“Target Cash Bonus Opportunity” shall mean 120% of Base Salary then in effect.
 
 
 
Page 12

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company and Executive have executed this Agreement, to
be effective as of the day and year first written above.




EXECUTIVE
AETNA INC.
 
 
/s/  Mark T. Bertolini
 
 
By:   /s/  Elease E. Wright
Mark T. Bertolini
Elease E. Wright
Senior Vice President, HR





Exhibit A:  Form of Release
Exhibit B:  Non-Compete Agreement
Exhibit C:  Change-in-Control Cut Back Policy



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
RELEASE AGREEMENT




In consideration of the severance and other benefits payable to me pursuant to
that certain Amended and Restated Employment Agreement dated as of October 19,
2010 by and between Aetna Inc. (the Company) and me and other valuable
consideration, the undersigned, Mark T. Bertolini, hereby agrees to the
following:
 
1.                      DEFINITION.  In this agreement the word "Company" means
collectively Aetna Inc., a Pennsylvania corporation, and any subsidiaries or
affiliates (including any company by which I was or am employed), the employees,
agents, officers, directors and shareholders of all such entities and any person
or entity which may succeed to the rights and liabilities of such entities by
assignment, acquisition, merger or otherwise.
 
2.                      RELEASE.  I hereby release and hold harmless (on behalf
of myself and my family, heirs, executors, successors and assigns) now and
forever, the Company from and waive any claim, known or unknown, that I have
presently, may have or have had in the past, against the Company arising out of,
directly or indirectly, my employment with the Company, the cessation of such
employment or any act, omission, occurrence or other matter related to such
employment or cessation of employment, other than claims I may have to the
payment of amounts due and payable in accordance with the terms of the
Employment Agreement.  Notwithstanding the foregoing, there shall not be a
release of any rights of indemnification I may have, any rights to directors and
officers liability
 
 
 
 

--------------------------------------------------------------------------------

 
 
insurance coverage, any rights to vested benefits or any rights with regard to
vested equity.


3.           EXTENT OF RELEASE.  This agreement is valid whether any claim
arises under any federal, state or local statute (including, without limitation,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Equal Pay Act, the Americans with
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974
and all other statutes regulating the terms and conditions of my employment),
regulation or ordinance, under the common law or in equity (including any claims
for wrongful discharge or otherwise), or under any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and myself.


4.           CONSIDERATION.  The consideration hereby provided to me under the
Employment Agreement is not required under the Company’s standard policies and I
know of no circumstances other than my agreeing to the terms of this agreement
which would require the Company to provide such consideration.


5.           RESTRICTIONS.  I have not filed, nor will I initiate or cause to be
initiated on my behalf, any complaint, charge, claim or proceeding against the
Company before any local, state or federal agency, court or other body relating
to my employment or the termination thereof (each individually a “Proceeding”),
nor will I participate in any Proceeding.  I waive any right I may have to
benefit in any manner from any relief
 
 
 

--------------------------------------------------------------------------------

 
 
(whether monetary or otherwise) arising out of any Proceeding, including any
EEOC proceeding.  I understand that by entering into this agreement, I will be
limiting the availability of certain remedies that I may have against the
Company and limiting also my ability to pursue certain claims against the
Company.  The foregoing will not be used to justify interfering with any right I
may have to file a charge or participate in an investigation or proceeding
conducted by the EEOC.


6.           PENALTIES.  If I initiate or participate in any legal actions, as
described above (other than a class action in which I opt out of when first
given the opportunity), the Company shall have the right, but shall not be
obligated, to deem this agreement void without effect and to require me to repay
to the Company any amounts payment of which was conditioned on the execution of
this agreement, and to terminate any benefit or payments (other than with
respect to vested benefits) that are otherwise payable under the Employment
Agreement.


7.           RIGHT TO COUNSEL.  The Company advises me that I should consult
with an attorney prior to execution of this agreement.  I understand that it is
in my best interest to have this document reviewed by an attorney of my own
choosing and at my own expense, and I hereby acknowledge that I have been
afforded a period of at least twenty-one days during which to consider this
agreement and to have this agreement reviewed by my attorney.
 
 
 
 

--------------------------------------------------------------------------------

 
 


8.             SEVERABILITY CLAUSE.  Should any provision or part of this
agreement be found to be invalid or unenforceable, only that particular
provision or part so found and not the entire agreement shall be inoperative.


9.             EVIDENCE.  This document may be used as evidence in any
proceeding relating to my employment or the termination thereof.  I waive all
objections as to its form.


10.           FREE WILL.  I am entering into this agreement of my own free
will.  The Company has not exerted any undue pressure or influence on me in this
regard.  I have had reasonable time to determine whether entering into this
agreement is in my best interest.  I understand that if I request additional
time to review the provisions of this agreement, a reasonable extension of time
will be granted.


11.           REVOCATION.  This agreement may be revoked by me within seven days
after the date on which I sign this agreement and I understand that this
agreement is not binding or enforceable until such seven day period has
expired.  Any such revocation must be made in a signed letter executed by me and
received by the Company at 151 Farmington Avenue, Hartford, Connecticut,
Attention:  General Counsel, no later than 5 p.m. Eastern Standard Time on the
seventh day after I have executed this agreement.  I further understand that the
payments described above will not be paid to me if I revoke this agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


12.           NON-ADMISSION.  Nothing contained in this agreement shall be
deemed or construed as an admission of wrongdoing or liability on the part of
the Company.


13.           GOVERNING LAW.  This agreement and the Agreement shall be
construed in accordance with the laws of the State of Connecticut, applicable to
contracts made and entirely to be performed therein.


 
____________________________
 
Mark T. Bertolini
 
__________________________

Date





 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Exhibit C


NON-COMPETITION AGREEMENT


I, Mark T. Bertolini, an executive of Aetna Inc. and its subsidiaries and
affiliates (collectively, the "Company") am desirous of accepting the position
of President of the Company;


In consideration of my entry into the Employment Agreement dated July 24, 2007
(“Employment Agreement”), my appointment to the position of President of the
Company and the related compensation actions, and other good and sufficient
consideration, I hereby covenant and agree as follows:


1.  
I agree that so long as I am employed with the Company and for a period
of  twelve (12) months after my employment with the Company has been terminated
for any reason, whether with or without cause and whether voluntarily or
involuntarily, other than a termination of employment that occurs during the
24-month period following a Change in Control or in Contemplation of a Change in
Control (each as defined below), I will not directly or indirectly, (a) engage
in the ownership (except less than 1% of the outstanding capital stock of any
publicly traded company) of, (b) become an employee of, or (c) act as a
consultant, director or contractor to, any competitor of the Company engaged in
health care business (“Competitor”).  For purposes of this paragraph,
“Competitor” shall mean the four companies on a list provided by the Company to
the Executive (the “Specified Entities”).  The initial list of Specified
Entities shall be provided simultaneous with execution of this Agreement.  The
Specified Entities may be changed by the Company from time to time (but shall
never be more than four) by delivering a new list to me, provided that (i) any
change in the list delivered to you within 90 days prior to or at any time after
termination of your employment with the Company shall be null and void and (ii)
any change in the list is applicable to other senior executives of the Company
with a similar non-competition agreement. The Company does not intend to enforce
the restrictions in this paragraph to the extent (a) such enforcement would
violate applicable law or (b) the restrictions are invalid or void under
applicable law.



For this Agreement, Change in Control means:  the occurrence of any of the
following events:


(a)           When any “person” as defined in Section 3(a)(9) of the Exchange
Act and as used in Section 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) of the Exchange Act but excluding the Company and any
Subsidiary thereof and any employee benefit plan sponsored or maintained by the
Company or any Subsidiary (including any trustee of such plan acting as
trustee), directly or indirectly, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act, as amended from time to time), of securities
of the Company representing 20 percent or more of the combined voting power of
the Company’s then outstanding securities;


(b)           When, during any period of 24 consecutive months the individuals
who, at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least
majority thereof, provided that a Director who was not a Director at the
beginning of such 24-month period shall be deemed to have satisfied such
24-month requirement (and be an Incumbent Director) if such
 
 
 

--------------------------------------------------------------------------------

 
 
Director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the Directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or by prior operation of this paragraph (b); or


(c)           The occurrence of a transaction requiring stockholder approval for
the acquisition of the Company by an entity other than the Company or a
Subsidiary through purchase of assets, or by merger, or otherwise.


Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred (i) as a result of the formation of a Holding Company, or (ii)
with respect to Executive, if Executive is part of a “group,” within the meaning
of Section 13(d)(3) of the Exchange Act as in effect on the Effective Date,
which consummates the Change in Control transaction.  In addition, for purposes
of the definition of “Change in Control” a Person engaged in business as an
underwriter of securities shall not be deemed to be the “Beneficial Owner” of,
or to “beneficially own,” any securities acquired through such Person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.


For purposes of this Agreement, the term “Holding Company” shall mean an entity
that becomes a holding company for the Company or its businesses as a part of
any reorganization, merger, consolidation or other transaction, provided that
the outstanding shares of common stock of such entity and the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors is, immediately after such
reorganization, merger, consolidation or other transaction, beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the voting stock
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding voting stock.


“Contemplation of a Change in Control” is when a Change in Control occurs and a
Qualifying Event (as defined in the Employment Agreement) occurs prior to the
date on which a Change in Control occurs, and it is reasonably demonstrated by
the Executive that such Qualifying Event (i) was at the request of a third party
who was taking steps reasonably calculated to effect the Change in Control or
(ii) otherwise arose in connection with, or in anticipation of, the Change in
Control.


2.  
I understand that upon termination my employment (whether or voluntary or
involuntary, with or without cause), and prior to such termination upon request
of the Company, I shall immediately return to the Company all Company property,
documentation, trade secrets, confidential information and proprietary materials
in my possession, custody or control, and shall return any copies
thereof.  After termination of my employment with the Company, I further agree
to cooperate reasonably with all matters requested by the Company within the
scope of my employment with the Company, provided that any reasonable
out-of-pocket expenses incurred in connection with any assistance Executive has
been requested to provide under this provision shall be reimbursed by the
Company.  The Company agrees and acknowledges that it shall, to the maximum
extent possible under the then prevailing circumstances, coordinate any such
request with the

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
  
Executive’s other commitments and responsibilities to minimize the degree to
which such request interferes with such commitments and responsibilities.

     
3.  
I agree that if the scope of enforcement of this Agreement is ever disputed, a
court or other competent trier of fact may modify and enforce it to the extent
it believes is lawful and appropriate.



4.  
I acknowledge that compliance with this Agreement is necessary to protect the
business and good will of the Company and that any actual or prospective breach
will cause injury or damage to the Company which may be irreparable and for
which money damages may not be adequate.  I therefore agree that if I breach or
attempt to breach this Agreement, the Company shall be entitled to obtain
temporary, preliminary and permanent equitable relief, without bond, to prevent
irreparable harm or injury, and to money damages, together with any and all
other remedies available under applicable law.   In addition, in the event of a
willful, material violation of the Agreement, the Company shall have no further
obligation (i) to pay the benefits otherwise due and payable after the violation
pursuant to Section 3.03 (b) of the Employment Agreement; (ii) to honor the
exercise of any options or stock appreciation rights not yet exercised.   The
remedies in this paragraph are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity (including but not
limited to the award of damages) as an arbitrator (or court) shall reasonably
determine.



5.  
Any controversy or claim arising out of or relating to this Agreement or the
breach, termination, or validity thereof, except for temporary, preliminary, or
permanent injunctive relief or any other form of equitable relief, shall be
settled by binding arbitration administered by the American Arbitration
Association (“AAA”) and conducted pursuant to the AAA's National Rules for
Dispute Resolution, as modified in Aetna's Employment Dispute Arbitration
Program in effect at the time the request for arbitration is filed.



6.  
This Agreement shall be construed in accordance with the laws of the State of
Connecticut.  I hereby irrevocably consent to the personal jurisdiction of the
courts of the State of Connecticut, it being acknowledged that the Company
maintains its headquarters in said location.



7.  
I acknowledge that the Company is relying upon my foregoing commitments and
obligations in revealing trade secrets and confidential information to me, in
making any future annual bonus or salary increase and/or any other payments to
me, and in otherwise employing me.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties, intending to be legally bound, state that they
understand this agreement, enter into it freely, and have duly executed it
below.


Executed by:
Mark T. Bertolini
Accepted by:
AETNA INC.
 
/s/ Mark T. Bertolini
Mark T. Bertolini
EVP, Head of Business Operations
 
By:   /s/ Elease E. Wright
Elease E. Wright
Date:    July 23, 2007
Date:   July 23, 2007

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C




To:  Mark T. Bertolini


Date:  October 19, 2010


Subject:  Cutback Policy




Pursuant to the amended and restated employment agreement dated October 19, 2010
between you and Aetna Inc. (together with any successor, “Aetna”) (the
“Agreement”) setting forth your severance protection which may be payable to you
following a change in control of Aetna, you have agreed that you will be subject
to the Change-in-Control Cutback Policy described below.  This memorandum sets
forth the terms of this policy as it applies to you.


1.         Determinations by Accounting Firm.

In the event that a change in “the ownership or effective control” of Aetna or
“the ownership of a substantial portion of the assets” of Aetna (a “Change in
Ownership”) occurs or is expected to occur (in either case within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)),
Aetna and you shall mutually agree on a national accounting firm reasonably
acceptable to both parties (the “Accounting Firm”) to perform the calculations
necessary under this memorandum.  The Accounting Firm shall have discretion to
retain an independent appraiser with adequate expertise (the “Appraiser”) to
provide any valuations necessary for the Accounting Firm’s calculations
hereunder.  Aetna shall pay all the fees and costs associated with the work
performed by the Accounting Firm and any Appraiser retained by the Accounting
Firm.  The Accounting Firm shall provide promptly to both Aetna and you a
written report setting forth the calculations required under this memorandum,
together with a detail of all relevant supportive data, valuations and
calculations.  All determinations of the Accounting Firm shall be binding on you
and Aetna. When making the calculations required hereunder, you shall be deemed
to pay:
 

 
●
Federal income taxes at the highest applicable marginal rate of Federal income
taxation for the taxable year for which any such calculation is made, and
 
●
any applicable state and local income taxes at the highest applicable marginal
rate of taxation for the taxable year for which any such calculation is made,
net of the maximum reduction in Federal income taxes which could be obtained
from deduction of such state and local taxes.
 
 
The Accounting Firm shall determine (the “Determination”):

 

    (i)
the aggregate amount of all payments, benefits and distributions provided by
Aetna to you or for your benefit, whether paid or payable or distributed or
distributable



 
 

--------------------------------------------------------------------------------

 

 



   
pursuant to the terms of the Agreement or any other agreement, plan or
arrangement of Aetna or otherwise (other than any payment pursuant to this
memorandum) which are in the nature of compensation and contingent upon a Change
in Ownership (valued pursuant to Section 280G of the Code) (collectively the
“Parachute Payments”); and
 

 

  (ii)
the maximum amount of the Parachute Payments you would be entitled to receive
without being subject to the excise tax imposed by Section 4999 of the Code (the
“Payment Cap”) (such excise tax, together with any interest or penalties with
respect to such excise tax, are hereinafter collectively referred to as the
“Excise Tax”).



2.         Treatment of Parachute Payments.



 
(a)
In the event that, pursuant to the Determination, the Parachute Payments exceed
the Payment Cap by an amount that would result in the imposition of the Excise
Tax and such Excise Tax, when deducted from the amount of the Parachute
Payments, would result in your receiving Parachute Payments net of all taxes and
withholding, including the Excise Tax, at least as great as the amount that you
would receive from Parachute Payments net of all taxes and withholding,
notwithstanding the Excise Tax (a “Net Penalty Positive Payment”), you will
receive the entire amount of the Parachute Payments.
 
 
(b)
In the event that the Parachute Payments exceed the Payment Cap by an amount
that would result in the imposition of the Excise Tax and such Excise Tax, when
deducted from the amount of the Parachute Payments, would result in your
receiving Parachute Payments net of all taxes and withholding, including the
Excise Tax, less than the amount that you would receive from Parachute Payments
net of all taxes and withholding, notwithstanding the Excise Tax, the Parachute
Payments shall be reduced in a manner:

 

   
(i)   to maximize the net after tax amount retained by you; and
   
(ii)  that is compliant with Section 409A of the Code and the regulations
promulgated thereunder.  Without limitation on the foregoing, no adjustment
shall be made to any Parachute Payment subject to Section 409A of the Code
unless and until all other Parachute Payments have been adjusted and any
adjustments to any Parachute Payments subject to Section 409A shall be made in a
manner that does not result in any change in the time and form of such Parachute
Payment.   

 

  (c) The Determination shall be made within 60 days following the Change in
Ownership and shall be updated as necessary to take into account any subsequent
events that affect the Determination.



 
 
 

--------------------------------------------------------------------------------

 

Any reduction in Parachute Payments resulting from the application of this
Policy shall be made in a manner that is compliant with Section 409A of the Code
and the regulations and guidance promulgated thereunder.


The terms of this document shall not be amended, modified or curtailed without
your consent.




 